DETAILED ACTION
Election/Restrictions
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 19, 2022.  It is noted that claims 1-13 were cancelled in the reply.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on June 1, 2021, January 19, 2022 and May 13, 2022 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-17 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al., [US 8,240,790].  Zhang teaches of a slide rail kit substantially as shown in the “Exhibit A” attachment [see the attachment for a mapping of the claimed components].  Regarding Claim 17, the extension part and the base part extend in a first direction, while the connecting part extends in an opposite / different direction than the first direction.  Regarding Claim 20, a first blocking feature (25) is arranged on the fixed rail; and a second blocking feature (3112) is arranged on the movable rail, wherein when the movable rail is moved relative to the fixed rail from a retracted position to an extended position along an opening direction, the first blocking feature and the second blocking feature are configured to block each other, in order to prevent the movable rail from being moved from the extended position along the opening direction (col. 2).

Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various slide rail kits / assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOH
December 16, 2022


/James O Hansen/Primary Examiner, Art Unit 3637